       Case 4:20-cv-01404-DPM Document 4 Filed 01/19/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MICHAEL L. SHACKELFORD, JR.                                  PLAINTIFF
ADC #137071

v.                        No. 4:20-cv-1404-DPM

DEPARTMENT OF THE TREASURY;
INTERNAL REVENUE SERVICE;
BUREAU OF FISCAL SERVICE;
and JOHN and JANE DOES                                  DEFENDANTS

                                ORDER
     Shackelford hasn't paid the $400 filing and administrative fees or
filed an application to proceed in forma pauperis; and the time to do so
has passed. Doc. 3. His complaint will therefore be dismissed without
prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
     So Ordered.
